Exhibit 10.1

FOURTH AMENDMENT

TO SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

This Fourth Amendment to Second Amended and Restated Revolving Loan Agreement
(this “Amendment”) is entered into as of April 30, 2010, by and among ResMed
Corp., a Minnesota corporation (“ResMed”), RESMED EAP HOLDINGS INC., a Delaware
corporation (“Holdings”), and RESMED MOTOR TECHNOLOGIES INC., a Delaware
corporation (“RMT”; ResMed, Holdings and RMT are sometimes referred to herein
individually as a “Borrower,” and collectively, as “Borrowers”), RESMED INC., a
Delaware corporation, as guarantor, each lender from time to time party to the
Loan Agreement (as defined below) (collectively, the “Lenders” and individually,
a “Lender”), and UNION BANK, N.A. (f/k/a UNION BANK OF CALIFORNIA, N.A.), as
Administrative Agent (in such capacity, “Agent”).

RECITALS

Borrowers, Agent and the Lenders are parties to that certain Second Amended and
Restated Revolving Loan Agreement dated as of March 1, 2006, as amended from
time to time prior to the date hereof, including by that certain First Amendment
to Second Amended and Restated Revolving Loan Agreement dated as of May 3, 2007,
that certain Second Amendment to Second Amended and Restated Revolving Loan
Agreement dated as of January 28, 2008 and that certain Third Amendment to
Second Amended and Restated Revolving Loan Agreement dated as of February 27,
2009 (collectively, the “Loan Agreement”). The parties desire to amend the Loan
Agreement in accordance with the terms of this Amendment. Unless otherwise
defined, all initially capitalized terms in this Amendment shall be as defined
in the Loan Agreement.

NOW, THEREFORE, the parties agree as follows:

1. All references in the Loan Documents to Borrowers’ and Guarantor’s address at
14040 Danielson Street, Poway, CA 92064-6857, shall mean and refer to 9001
Spectrum Center Blvd., San Diego, CA 92123.

2. Effective as of March 31, 2010, the following defined term in Section 1.1 of
the Loan Agreement is amended and restated in its entirety to read as follows:

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) EBITDA of Parent and its Subsidiaries, on a consolidated basis,
for the fiscal period consisting of the four (4) Fiscal Quarters ended on that
date minus Capital Expenditures made by Parent and its Subsidiaries on a
consolidated basis during such fiscal period to (b) the sum of (i) Interest
Expense of Parent and its Subsidiaries on a consolidated basis for such fiscal
period plus (ii) Cash Income Taxes of Parent and its Subsidiaries on a
consolidated basis with respect to such fiscal period plus (iii) Cash dividends
on Parent’s Common Stock paid during such period plus (iv) the current portion
of long-term debt of Parent and its Subsidiaries on a consolidated basis on such
date (provided that, notwithstanding the presentation by KPMG, LLP (or other
independent public accountants of recognized standing selected by Parent) to the
contrary, (x) all Indebtedness owing by Borrowers to Agent and Lenders
hereunder, and (y) that portion of the Indebtedness owing by ResMed Limited to
HSBC due more than one year from any date of determination, shall not constitute
“current portion of long-term debt”) plus (v) the current portion of long-term
Capital Lease Obligations of Parent and its Subsidiaries on a consolidated basis
on such date.

3. Schedule 2 to Exhibit B to the Loan Agreement is hereby replaced with
Schedule 2 attached hereto.

4. No course of dealing on the part of Lenders, Agent or its officers, nor any
failure or delay in the exercise of any right under the Loan Documents by Agent
or any Lender, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. Agent’s or Lenders’ failure at any time to require strict performance by
Borrowers of any provision of any Loan Document shall not affect any right of
Lenders or Agent thereafter to demand strict compliance with and performance of
such provision. Any suspension or waiver of a right must be in writing signed by
an officer of Agent, in accordance with Section 12.2 of the Loan Agreement.

 

1



--------------------------------------------------------------------------------

5. The Loan Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Agent or Lenders under the
Loan Agreement, as in effect prior to the date hereof. Upon the effectiveness of
this Amendment, all references in the Loan Documents to the “Loan Agreement”
shall be deemed to refer to the Loan Agreement, as amended by this Amendment.

6. Each Borrower represents and warrants that the representations and warranties
contained in Article 4 of the Loan Agreement are true and correct in all
material respects as of the date of this Amendment (except such representations
and warranties which are by their terms expressly limited to an earlier date, in
which case the same were true and correct in all material respects as of such
earlier date), and that, after giving effect to this Amendment, no Event of
Default has occurred and is continuing.

7. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:

(a) this Amendment, duly executed by Borrowers;

(b) all reasonable costs and expenses of the Agent incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts; and

(c) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

BORROWER

RESMED CORP.,

a Minnesota corporation

 

By: /s/ DAVID PENDARVIS

 

Name: David Pendarvis

 

Title: Secretary

 

Address:

9001 Spectrum Center Blvd.

San Diego, CA 92123

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

  

BORROWER

RESMED EAP HOLDINGS INC.,

a Delaware corporation

 

By: /s/ DAVID PENDARVIS

 

Name: David Pendarvis

 

Title: Secretary

 

Address:

9001 Spectrum Center Blvd.

San Diego, CA 92123

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

BORROWER

RESMED MOTOR TECHNOLOGIES INC.,

a Delaware corporation

 

By: /s/ DAVID PENDARVIS

 

Name: David Pendarvis

 

Title: Secretary

 

Address:

9001 Spectrum Center Blvd.

San Diego, CA 92123

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

  

GUARANTOR

RESMED INC.,

a Delaware corporation

 

By: /s/ DAVID PENDARVIS

 

Name: David Pendarvis

 

Title: Secretary

 

Address:

9001 Spectrum Center Blvd.

San Diego, CA 92123

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

[Signature Page to Fourth Amendment to Second Amended and Restated Revolving
Loan Agreement]

[Signatures Continued on Next Page]

 

3



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as Administrative Agent and Lender

 

By: s/  MARK ADELMAN

Name: Mark Adelman

Title: Vice President

Address:

UNION BANK, N.A.

530 B Street, 4th Floor

San Diego, California 92101

Mail Code: S420

Attention: Mark Adelman VP

Telecopier: (619) 230-3516

Telephone: (619) 230-3766

[Signature Page to Fourth Amendment to Second Amended and Restated Revolving
Loan Agreement]

 

4